

AGREEMENT


This Agreement (“Agreement”) is made as of November 26, 2007, by and between
STRATOS RENEWABLES CORPORATION (“the Company”), a Nevada corporation, and Green
Strategies, Inc. (“Consultant”), with offices in Washington, D.C., for the
purpose of engaging the services of Consultant in furthering the interests of
STRATOS.


1. Term. This Agreement covers the term (the “Term”) of November 15, 2007 to
February 15, 2008. Either party can terminate the agreement at any time upon 30
calendar days prior written notice.


2.  Services. During the Term, Consultant shall provide representational,
government relations and strategic consulting services for the Company (the
“Services”). Consultant’s Services will likely include:



 
·
Serving as a publicly disclosed member of the Company’s advisory board;

 
·
Strategic advice regarding optimum growth and investment decisions by the
Company;

 
·
An analysis of critical U.S. policy matters, including an analysis of current
and potential U.S. ethanol tariff provisions;

 
·
Advice re: policy advocacy options, development of strategic advocacy
coalitions, and execution of government relations and advocacy plans; and

 
·
Any other appropriate tasks as directed by the Company.



3. Nature of Services. The Company acknowledges that it is contracting with
Consultant for consulting services and that Consultant is not being asked to
provide legal services or legal advice and that any services and advice provided
by Consultant shall not be construed as legal services or legal advice.
Consultant represents, warrants and covenants that it has in effect any and all
necessary licenses, permits and/or governmental authorizations required by
applicable law to perform the Services hereunder and that it shall promptly make
any and all governmental filings and disclosures required by applicable law in
connection with the relationship established by this Agreement.


4. Compensation. In consideration of the performance by Consultant of its
obligations under this Agreement (a) the Company shall pay to Consultant a fee
of $24,000 ($8,000.00 per month) payable in full upon execution of this
Agreement, less any deductions, withholdings and offsets required by law, rule
or regulation (the “Fee”), (b) the Company hereby grants to Consultant Two
Hundred Fifty Thousand (250,000) warrants, each of which shall entitle
Consultant to purchase one (1) share of the Company’s common stock at an
exercise price of Seventy Cents ($0.70) per share, which warrants shall vest on
a pro-rata monthly basis (i.e., 1/3rd per month) during the Term (with no effect
being given to fractional warrants) and shall be exercisable thereafter until
the fifth (5th) anniversary of the date hereof (such warrants shall be granted
on the same terms and conditions as those issued in the Company’s common stock
private placement which closed on November 14, 2007) and (c) the Company shall
grant to Consultant One Hundred Twenty-Five Thousand (125,000) shares of
restricted stock issued in accordance with, and upon the Company’s adoption of,
the Company’s Stock Incentive Plan (the “Plan”). Notwithstanding the foregoing,
(i) in the event that this Agreement is terminated by Consultant for any reason,
or by the Company for Cause (as defined below), prior to February 15, 2008,
Consultant’s warrants and shares of restricted stock shall cease vesting as of
such date and all unvested warrants and unvested shares of restricted stock
shall be cancelled, (ii) in the event that this Agreement is terminated by the
Company without Cause prior to February 15, 2008, Consultant’s warrants shall
immediately vest in full and Consultant’s restricted stock shall vest in
accordance with the Plan and (iii) in the event that this Agreement is
terminated by either party for any reason on a date prior to February 15, 2008
(the “Early Termination Date”), Consultant shall pay to the Company without
offset, within 30 calendar days after the Early Termination Date, a cash amount
equal to the product of the Fee multiplied by a ratio, the numerator of which is
the number of calendar days remaining from the Early Termination Date to
February 15, 2008, and the denominator of which is 92. For the purposes of this
Section 4, “Cause” shall mean (A) the failure, neglect or refusal by Consultant
to perform any consulting services assigned to him hereunder or any other
material breach of this Agreement by Consultant (including, without limitation,
Consultant’s inability to perform its obligations hereunder as a result of
chronic alcoholism or drug addiction and/or as a result of any failure to comply
with any laws, rules or regulations of any governmental authority with respect
to the performance of the consulting services described herein); (B) any
willful, intentional or grossly negligent act by Consultant having the effect of
materially injuring the reputation or business of the Company or its affiliates;
or (C) Consultant’s commission of a crime involving, in the Company’s good faith
judgment, fraud, dishonesty or moral turpitude.


 
 

--------------------------------------------------------------------------------

 
 
5. Independent Contractor. Consultant expressly acknowledges and agrees that it
is an independent contractor in carrying out its duties under this Agreement and
Consultant shall in no way be an agent, employee or representative of the
Company. All of Consultant's activities in performing the services under this
Agreement shall be at Consultant's sole risk and Consultant shall not be
entitled to workers’ compensation or any other benefits or insurance protection
provided by the Company to its agents and employees. Subject to the following
paragraph, as an independent contractor, Consultant shall be solely responsible
for determining the means and methods for performing the Services. Consultant
shall be solely responsible for all taxes, withholdings, and any other statutory
obligations pertaining to its employees and representatives.


6. Limitation on Authority. Consultant has no authority to enter into any
contract or incur any liability on behalf of the Company.


7. Standard of Performance. In the performance of its duties hereunder,
Consultant shall, and shall cause its employees, contractors and representatives
to, at all times perform in a professional, ethical and competent manner and
exercise the same duty of care as it would exercise in the conduct of its own
affairs in similar contexts.


 
2

--------------------------------------------------------------------------------

 
 
8. Compliance with Laws. Consultant will, at its expense, obtain and maintain
all governmental authorizations, certifications, registrations and filings that
may be required under applicable U.S. and foreign laws and regulations to
perform the Services under this Agreement. Consultant will otherwise comply with
all applicable U.S. and foreign laws, regulations and other legal requirements
that apply to this Agreement and the performance of the Services, including tax
and foreign exchange laws.


9. Non-Disclosure of Confidential Information. Except as permitted or directed
by the Company in writing, Consultant shall not during the Term of this
Agreement or at anytime thereafter, divulge, furnish or make accessible to
anyone or use in any way (other than in the ordinary course of providing
Services under this Agreement) any Confidential Information (as defined herein)
which Consultant has acquired or will acquire prior to or during the Term of
this Agreement. Consultant agrees and acknowledges that “Confidential
Information” shall mean any and all information not in the public domain, in any
form, emanating from or relating to the Company and its employees,
representatives and/or agents, including, but not limited to, trade secrets,
technical information, costs, designs, drawings, processes, systems, methods of
operation and procedures, price lists, financial data, code books, invoices and
other financial statements, computer programs, discs and printouts, plans,
customer lists, telephone numbers, names, addresses, or any other written or
unwritten information that is used in the business of the Company. Because
Consultant’s Services include communications with government officials, the
Company agrees that it will either (1) withhold from Consultant Confidential
Information that is not necessary in order for the Company to do business with
the government; or (2) mark Confidential Information as “CONFIDENTIAL
INFORMATION,” as appropriate. Consultant acknowledges that the Confidential
Information constitutes a unique and valuable asset acquired at great time and
expense, and that any disclosure or use of any Confidential Information other
than in rendering Services under this Agreement would cause great irreparable
harm to the Company. In the event of a breach or threatened breach of this
Section 9, Consultant agrees that monetary damages would be an inadequate remedy
at law, and both preliminary and permanent equitable injunctive relief is
necessary and shall be available to protect the rights of the Company, without
requirement of bond.


10. Miscellaneous.


(a) Successors and Assigns. All of the terms and provisions of this Agreement
shall be binding upon and shall inure to the benefit of and be enforceable by
the parties hereto, their respective successors and assigns. Neither party shall
assign all or any part of this Agreement without the other party’s prior written
consent.


(b) Entire Agreement. This Agreement constitutes the entire agreement among the
parties hereto with respect to the subject matter of this Agreement, and all
prior agreements, understandings, and restrictions, whether written or oral,
between the parties are hereby superseded by and merged into this Agreement.


 
3

--------------------------------------------------------------------------------

 
 
(c) Governing Law. It is the intention of the parties that the laws of the State
of New York, without regard to its principles of conflicts of laws, shall govern
the validity of this Agreement, the construction of its terms and the
interpretation of the rights and duties of the parties hereto.


(d) Waiver and Amendment. No provision hereof may be waived unless in writing
and signed by all the parties hereto. A waiver of any one provision herein shall
not be deemed to be a waiver of any other provision herein. The failure to take
prompt action to terminate for, or seek the correction of, a breach of one party
shall not be deemed a waiver by the other party of the right to enforce its
rights hereunder. This Agreement may only be amended by a written agreement
executed by all the parties hereto.
(e) Severability. If any provision of this Agreement is judicially determined to
be invalid or unenforceable as written, then such provision shall, if possible,
be modified and reformed to the degree necessary to render it valid and
enforceable. Further, any such invalidity or unenforceability of any provision
shall have no effect on the remainder of this Agreement which shall remain in
full force and effect.


(f) Notices. All notices required or given herewith shall be addressed to the
Company or Consultant at the designated addresses shown below by registered
mail, special delivery, facsimile, or by certified courier service:


Notice to the Company:
Notice to Consultant:
   
Steve Magami
Roger Ballentine
Stratos Renewables Corporation
1785 Massachusetts Ave NW
9440 Little Santa Monica Blvd., Suite 400
Suite 100
Beverly Hills, CA 90210
Washington DC 20036
Facsimile: 310-402-5947
Facsimile: ______________

 
(g) Arbitration. Any controversy between the parties hereto involving the
construction or application of any terms or conditions of this Agreement or any
claim arising out of or relating to this Agreement will be submitted to and
settled by final and binding arbitration in the District of Columbia in
accordance with the rules of the American Arbitration Association then in
effect, and judgment upon the award rendered by the arbitrators may be entered
in any court having jurisdiction thereof.


(h) Indemnification. Each party (the “Indemnifying Party”) agrees to indemnify,
defend and hold harmless the other party and its officers, directors, employees,
agents and representatives from and against any liability, claim, loss, damage,
suit and expense (including reasonable attorneys’ fees and costs) arising from
any negligent, reckless or willful actions of negligence, recklessness or
misconduct of, or any breach of this Agreement by, the Indemnifying Party and/or
any of its officers, directors, employees, agents, representatives or
independent contractors.


 
4

--------------------------------------------------------------------------------

 
 
(i) Counterparts. This Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same agreement. This Agreement may be
executed and delivered by facsimile and/or PDF signature.
 
(j) Attorneys’ Fees. If any legal action, arbitration or other proceeding is
brought for the enforcement of this Agreement, or because of any alleged
dispute, breach, default or misrepresentation in connection with this Agreement,
the successful or prevailing party shall be entitled to recover reasonable
attorneys’ fees and other costs it incurred in that action or proceeding, in
addition to any other relief to which it may be entitled.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
5

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


On behalf of
CONSULTANT
   
By:
/s/ Roger Ballentine
Name:
Roger Ballentine
Title:
President





On behalf of
STRATOS
   
By:
/s/ Steve Magami
Name:
Steve Magami
Title:
Chairman

 
 
 

--------------------------------------------------------------------------------

 